Notice of Allowability
Reasons for Allowance
1. 	The following is an examiner’s statement of reasons for allowance:
The prior art does not teach, or suggest every element of independent claims 1 and 7, and thus fail to teach or render obvious a method for predicting a turbine outlet temperature at a future use of a gas turbine based on a past use of the gas turbine, the gas turbine getting an output power by compressing air introduced by a fan and then combusting the air together with fuel, the method comprising: 
an outlet temperature prediction step for predicting, by a turbine outlet temperature model, 
the turbine outlet temperature at the future use that is an objective variable by using at least one parameter in environmental and operational conditions planned for the future use of the gas turbine and 
a rotating speed of the fan planned for the future use as explanatory variables; and 
a learning step for identifying coefficients with respect to the explanatory variables, the learning step being done every time when a given learning trigger is satisfied, 
wherein, in the learning step, based on a result of a regression learning of the explanatory variables and the objective variable of the turbine outlet temperature model that is made by using the parameter, 
the rotating speed of the fan and 
the turbine outlet temperature at the past use of the gas turbine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                         

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661